FILED
                            NOT FOR PUBLICATION
                                                                             JUL 11 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JULIO ULLOA-GOMEZ,                               No.    15-72001

              Petitioner,                        Agency No. A205-296-992

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 7, 2018**
                                 Portland, Oregon

Before: RAWLINSON and NGUYEN, Circuit Judges, and SILVER,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***   The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
      Petitioner Julio Ulloa-Gomez seeks review of the Board of Immigration

Appeals’s (“BIA”) denial of asylum and withholding of removal, and the BIA’s

failure to reinstate his voluntary departure.1 Ulloa-Gomez maintains that he will be

persecuted in Mexico because men once beat him there, and he will be targeted as

a Mexican citizen returning after a lengthy stay in the United States. He also

argues that the BIA should have reinstated the Immigration Judge’s (“IJ”) grant of

voluntary departure because he paid his voluntary departure bond, even though he

did not provide the required proof of payment to the BIA.

      We have jurisdiction to review Ulloa-Gomez’s petition for review. 8 U.S.C.

§ 1252. We review factual findings under the deferential substantial evidence

standard. Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014).

      1. Substantial evidence supported the IJ’s and BIA’s findings that Ulloa-

Gomez was not entitled to asylum or withholding of removal. Ulloa-Gomez failed

to demonstrate a nexus between any previous abuse he suffered and his

membership in a protected social group. See Zetino v. Holder, 622 F.3d 1007,

1015-16 (9th Cir. 2010). Also, even assuming that Ulloa-Gomez’s status as a

Mexican citizen returning from the United States is a protected ground for asylum


      1
         Ulloa-Gomez does not advance any argument in support of his claim for
relief under the Convention Against Torture (“CAT”). We therefore decline to
reach the issue. See Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008).
                                          2
or withholding of removal, Ulloa-Gomez failed to present evidence that people

who return to Mexico from the United States are persecuted.

      2. The Attorney General is authorized to require aliens to prove that they

paid their voluntary departure bond before the BIA will reinstate an IJ’s grant of

voluntary departure on appeal. 8 C.F.R. § 1240.26(c)(3)(ii). Requiring proof of

bond payment upon appeal to the BIA is a reasonable exercise of the Attorney

General’s statutory authority to “limit eligibility for voluntary departure.” 8 U.S.C.

§ 1229c(e); cf. Garfias-Rodriguez v. Holder, 702 F.3d 504, 526–27 (9th Cir. 2012)

(en banc) (finding that Attorney General could terminate a grant of voluntary

departure if the alien petitioned for review of a BIA decision because such

termination constitutes “a limitation on eligiblity for voluntary departure for a class

of aliens–those who wish to remain in the United States while appealing from the

BIA’s decision”).

      Here, Ulloa-Gomez failed to prove to the BIA that he paid his voluntary

departure bond after he appealed the IJ’s decision. The BIA properly concluded

that it could not reinstate the IJ’s grant of voluntary departure. 8 C.F.R.




                                           3
§ 1240.26(c)(3)(ii).2

      PETITION FOR REVIEW DENIED.




      2
        Since it is irrelevant to this appeal whether Ulloa-Gomez actually paid the
bond, and we generally may not consider material not presented to the BIA, 8
U.S.C. § 1252(b)(4)(A), Ulloa-Gomez’s motion for judicial notice [Dkt. 8] is
DENIED.
                                         4